DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed January 25, 2021; the Information Disclosure Statement (IDS) filed January 25, 2021; and the Response to Restriction Requirement filed July 22, 2022.

Claims 1-25 are pending in the application.  Claims 21-25 are withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on January 25, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on July 22, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 5, the term “near” in claim 5 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to the upper or lower surface a concave-convex structure must be to be “near” such surface (and how far away from the surface to not be “near” the surface).  In the interest of compact prosecution, the term “near one of” has been interpreted as “at one of”.  However, clarification and correction are required.  Claim 7 is rejected as it depends from claim 5.

Regarding claim 7, claim 7 apparently includes that the concave-convex structure can be halfway “half of a distance from said upper surface to said lower surface.”  It is unclear how such a location can be “near one of said upper surface and said lower surface” as required by claim 5 (from which claim 7 depends).  Clarification and correction are required. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20160197235 A1 to Sung et al. (referred to hereafter as “Sung”).

Regarding claim 1, Sung teaches a semiconductor light-emitting device {Figure 1}, comprising: a bonding substrate {10} having an upper surface {top of 10} and a lower surface {bottom of 10} opposite to said upper surface; a multi-layered metal unit {the combination of 30/40} disposed on said upper surface of said bonding substrate such that an exposed region of said upper surface of said bonding substrate is exposed from said multi-layered metal unit {the sides of the top surface of 10/15 are exposed from 30/40}; and a semiconductor lighting unit {70} disposed on said multi-layered metal unit opposite to said bonding substrate.  It is noted that layers 15 and 20 may be omitted (Sung paragraphs [0055] and [0057]).Regarding claim 8 (that depends from claim 1), Sung teaches said bonding substrate {10} is made of a non-metallic material {“Si” (paragraph [0054])}. Regarding claim 9 (that depends from claim 1), Sung Figure 1 shows an area of a projection of said semiconductor lighting unit {70} on said bonding substrate {10/15} is at least 50% of an area of said upper surface of said bonding substrate. Regarding claim 10 (that depends from claim 1), Sung Figure 1 shows an area of a projection of said semiconductor lighting unit {70} on said bonding substrate {10/20} is at least 70% of an area of said upper surface of said bonding substrate. Regarding claim 11 (that depends from claim 1), Sung teaches a transparent insulating layer {50; 	SiO2} that is disposed between said semiconductor lighting unit and said multi-layered metal unit, and that is formed as one of a single layer structure and a multi-layered structure. 
Regarding claim 12 (that depends from claim 1), Sung teaches said semiconductor lighting unit {70} is made of a group III-V semiconductor material {paragraph [0073]}. 
Regarding claim 13 (that depends from claim 11), Sung teaches said semiconductor lighting unit {70} includes a light-emitting element {74} and a current spreading layer {72} disposed between said light-emitting element and said transparent insulating layer. Regarding claim 14 (that depends from claim 13), Sung teaches said light-emitting element {74} is disposed on a portion of said current spreading layer {72}, such that an exposed portion of said current spreading layer is exposed from said light-emitting element {the bottom and sides of 72 are exposed from 74}. Regarding claim 15 (that depends from claim 13), Sung teaches at least one of said multi-layered metal unit {40/30}, said transparent insulating layer and said current spreading layer has an area that gradually changes in a direction towards said bonding substrate {the area of 40/30 towards the bottom changes gradually-30 has a slightly smaller area than 40}. Regarding claim 16 (that depends from claim 15), Sung teaches at least one of said area of said multi-layered metal unit {40/30}, said transparent insulating layer and said current spreading layer gradually increases in a direction towards said bonding substrate {the area of 40/30 at the top of 40 changes gradually-the top of 40 has a slightly smaller area than the bottom of 40}.
Regarding claim 17 (that depends from claim 1), Sung teaches said multi-layered metal unit includes one of a bonding layer, a metal reflection layer {30}, an ohmic contact layer {40}, and combinations thereof. 
Regarding claim 19 (that depends from claim 1), Sung teaches said bonding substrate {10} is an electrically conductive substrate that is configured to absorb a laser radiation {“The support substrate 10 may be a conductive material, for example, a metal including at least one of copper (Cu), gold (Au), nickel (Ni), molybdenum (Mo), and copper-tungsten (Cu--W), or a semiconductor including at least one of Si, Ge, GaAs, ZnO, and SiC” (paragraph [0054])}.Regarding claim 20 (that depends from claim 1), Sung teaches said bonding substrate {10} is made of one of silicon and silicon carbide {“Si…SiC” (paragraph [0054])}

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Sung.
Regarding claim 2 (that depends from claim 1), Sung does not appear to explicitly state that said exposed portion of said upper surface has a width ranging from 2 µm to 10 µm.  However, routine experimentation to determine effective and/or optimal ranges of exposed portions sufficient to provide spacing for the separating of the individual Sung light emitting structures 70 (see Sung Figure 7 and paragraph [0193]) including widths within the claimed range, would have been obvious to one of ordinary skill in the art.
Regarding claim 3 (that depends from claim 1), Sung does not appear to explicitly state that said semiconductor lighting unit is disposed on a portion of said multi-layered metal unit, such that an exposed portion of said multi-layered metal unit is exposed from said semiconductor lighting unit, and has a width ranging from 1.5 µm to 10 µm. However, routine experimentation to determine effective and/or optimal ranges of exposed portions sufficient to provide spacing for the separating of the individual Sung light emitting structures 70 (see Sung Figure 7 and paragraph [0193]) including widths within the claimed range, would have been obvious to one of ordinary skill in the art.
Regarding claim 18 (that depends from claim 8), although Sung does not appear to explicitly describe a conductive metal layer disposed on said lower surface of said bonding substrate, it would have been obvious to one of ordinary skill in the art to include metal contacts or the like on the bottom surface so via connections and the like could be made to and through the substrate from the under the substrate.


Claims 4-7 are rejected under 35 U.S.C. 103 as unpatentable over Sung in view of U.S. Patent No. 10,665,751 B2 to Niwa et al. (referred to hereafter as “Niwa”).

Regarding claim 4 (that depends from claim 1), Sung does not appear to explicitly describe that the bonding substrate further has a side surface interconnecting said upper surface and said lower surface, and a portion of said side surface is formed with a concave-convex structure.  Niwa teaches a “reformed portion 76 [that] is formed in a lattice pattern to enclose each of the device portions 14a to 14c along the separation region [and thereafter] the substrate 22 is cut at the reformed portion serving as a starting point, and the device portions are singulated” (column 9, lines 56-61).  It would have been obvious to combine the Niwa reformed portion and singulation based thereon which would result in concave-convex structure to assist with singulation of the Sung device.Regarding claim 5 (that depends from claim 4), the concave-convex structure that would result from the Niwa reformed portion 76 is located near one of said upper surface and said lower surface of said bonding substrate. Regarding claim 6 (that depends from claim 4), the concave-convex structure that would result from the Niwa reformed portion 76 would be expected to extend to one of said upper surface and said lower surface of said bonding substrate. Regarding claim 7 (that depends from claim 5), a distance from said upper surface to the concave-convex structure resulting from the Niwa reformed portion 76 would be one third to half of a distance from said upper surface to said lower surface. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/ Primary Examiner, Art Unit 2826